Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 11/20/20 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (WO 2015/071668A1, presented in IDS) in view of Cleverly et al. (WO 2005/062782A2, presented in IDS), Sabnis et al. (EP 1308163, presented in IDS) and Tiwari et al. (WO 2018/065826A1).
Malhotra et al. teaches that the object of the invention is to have improved solubility, dissolution and bioavailability of praziquantel along with reduced dose and in an effort to do so Malhotra et al. discloses a composition comprising praziquantel with one or more excipients, see page 6, fifth paragraph and page 9, 4th paragraph. The th paragraph. Malhotra et al. discloses a pharmaceutical composition comprising praziquantel in the form of particles having an average particle size of less than or equal to about 2000 nm and one or more pharmaceutically acceptable excipients, see page 7, 4th paragraph. Malhotra teaches use of polyvinylpyrrolidone for increasing dissolution of praziquantel, see page 3, 3rd paragraph.
Malhotra et al. teaches that the composition may also be coated, wherein the coating agent can be polyvinylpyrrolidone, see pages 17-18, 7th and first paragraph respectively. Flavoring agents can be used, page 18,3rd paragraph. Use of sorbic acid (an antioxidant) is taught on page 19, 3rd paragraph. 
Malhotra teaches that the pharmaceutical composition may comprise ivermecitine (an avermectin), moxidectin, milbemycin, pyrantel, febantel, particularly pyrantel or ivermecitin or a combination of such, see page 19, 4th and last paragraph and claim 19. Drug loading was performed on sugar spheres, see step II on page 29.
Furthermore, Malhotra teaches in claim 9 that the pharmaceutical composition can be in a tablet, coated tablet, powders, multilayer tablets, and bilayered tablets, dispersible or powdered form.
While Malhotra suggests use of moxidectin (which is in milbemycin class) and further suggests that the composition can be coated or bilayered or multi-layered, the 
Cleverly et al. discloses chewable tablets with improved drug delivery formulation containing moxidectin and pyrantel pamoate. Cleverly et al. discloses the possibility to use layered tablets to increase synergy and to achieve broader spectrum of activity by combining active ingredients for the same actives, see abstract and examples and page 13, first paragraph. Cleverly discloses a chewable veterinary formulation comprising  either: a) at least one nodulisporamide acid or nodulisporic acid derivative; or b) a combination comprising i) at least one avermectin or milbemycin derivative; and i) at least one compound selected from the group consisting of praziquantel and pyrantel; -at least one binder; -at least one disintegrant; -at least one non-animal product containing flavor or flavor derived from a non-animal source; -at least one binder; -at least one humectant; -at least one granulating solvent; and -optionally, at least one antioxidant, and optionally coated, see abstract and page 5, lines 15-20 and page 6, line 4 and page 8, lines 20-21 for coating.
While Cleverly suggests moxidectin and pyrantel or praziquantel can be used together, Sabnis exemplifies a combination of moxidectin with praziquantel as Tiwari also exemplifies multilayered formulation along with barrier layer within the layers as discussed below:
Sabnis et al. discloses an endoparasiticidal gel composition which comprises: about 1.0% to 3.5% wt/wt of moxidectin (milbemycin); about 10.0% to 15.0% wt/wt of praziquantel; about 4.0% to 24.0% wt/wt of benzyl alcohol; about 1.0% to 34.0% wt/wt of ethanol; about 2.0% to 15.0% wt/wt of colloidal silicon dioxide; about 1.0% to 20.0% 
Tiwari et al. while teaching multi-layered beads, teaches use of barrier layer within layers and which can comprise polyvinylpyrrolidone, see [paragraph 25]. The purpose of Tiwari for the barrier layer is to avoid interaction between the active ingredients before administration, [0023] and 019] and example 4.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized moxidectin, milbemycin and pyrantel pamoate into the composition of Malhotra et al. One of ordinary skill would have been motivated to do so because while Malhotra et al. suggest that dosage form comprising ivermecitine (an avermectin), moxidectin, milbemycin, pyrantel, febantel, particularly pyrantel or ivermecitin can be made in combination and  wherein the dosage form can be in a bilayered or multilayered form, Cleverly et al. teaches the possibility to use layered or coated tablets to increase synergy with a broader spectrum of activity for the same actives, and Sabnis et al. exemplifies a combination of moxidectin (milbemycin) with praziquantel in a known and useful amounts.
While the references do not teach exactly the same amounts as claimed, Malhotra teaches known a pharmaceutical amount of praziquantel and Sabnis teaches the known and useful amounts in a pharmaceutical preparations as discussed above, therefore, one of ordinary skill would have manipulated the amounts in order to 
tailor the release profile of the same actives that is praziquantel and moxidectin (milbemycin). Motivated by the teachings of Tiwari et al, one of ordinary skill would have 
Response to Arguments:
Applicant argues that none of the references teach or suggest “wherein the preparation is provided in a multi-layer structure such that the first composition is provided in a first layer and the second composition is provided in a second layer” as claimed. According to applicant, Malhotra does not include bilayered or multilayered tablets in the text passage in the specification. Cleverly and Tiwari also do not teach the claimed bilayered pharmaceutical preparation.
Applicant’s arguments are fully considered but is not persuasive. Applicant is looking for a specific embodiment in the Malhotra reference for the teachings of the claimed first layer and second layer comprising the claimed active ingredients. However, the rejection is based on the suggestions and teachings of the combined references as discussed above. Malhotra teaches matrix formulation of first composition comprising praziquantel and suggests use of additional active ingredients including ivermecitine (an avermectin), moxidectin, milbemycin, pyrantel, febantel, particularly pyrantel or ivermecitin in combination , suggesting that the dosage form can be in a bilayered or multilayered form. Cleverly explicitly suggests moxidectin (active ingredient of second composition) and pyrantel or praziquantel (active ingredient of first composition) can be used together in a dosage form and Sabnis exemplifies a combination of moxidectin with praziquantel. Therefore, it would have been obvious to 
Applicant argues that Tiwari describes multilayer beads for treating gastrointestinal disorders, wherein a core particle (101) is coated sequentially with a barrier layer (102), a drug-in-polymer-layer (103), a sealant layer (104) and outer layer(s) (105). (Tiwari, Abstract.) The purpose of Tiwari’s barrier layer is to separate the drug-in-polymer layer comprising prostaglandin from the polymer of the core particle and to minimize or prevent contact of the drug with the core, because the contact of the drug with the polymer of the core particle may cause degradation of the drug and a loss of potency for the pharmaceutical formulation. Similarly, the sealant layer of Tiwari separates the drug-in-polymer layer comprising prostaglandin from the polymeric outer layer(s) and minimizes or prevents the drug from leaching from the multilayer bead. It also prevents contact of the drug with the outer layer polymer that may cause degradation of the drug and a loss of potency for the pharmaceutical formulation. However, Tiwari does not teach a barrier layer between the claimed first and second composition in a layered formulation.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612